 



Exhibit 10.1

EXECUTION VERSION

CONSENT AGREEMENT

THIS CONSENT AGREEMENT (this “Agreement”), dated as of January 8, 2008, is made
by and between CBS Radio Inc. (“CBS Radio”), Westwood One, Inc., a Delaware
corporation (“Westwood One”) and Thomas F.X. Beusse (“Beusse”).

WHEREAS, CBS Radio manages Westwood One pursuant to a management agreement, as
previously amended, having a term running through March 31, 2009 (the
“Management Agreement”);

WHEREAS, Westwood One wishes to enter into an employment agreement with Beusse,
to serve as its Chief Executive Officer, substantially in the form attached
hereto as Exhibit A (the “Employment Agreement”);

WHEREAS, pursuant to the Management Agreement and in accordance with this
Agreement, CBS Radio is willing to have Beusse serve as the new Chief Executive
Officer of Westwood One; and

WHEREAS, CBS Radio, Beusse and Westwood One wish to set forth their respective
rights and obligations with respect to the Employment Agreement.

NOW, THEREFORE, in consideration of the premises and the respective covenants
and agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby acknowledge and agree to the following:



1.  
CBS Radio hereby:



  (a)  
Agrees, pursuant to the Management Agreement, to have Beusse serve as the new
Chief Executive Officer of Westwood One commencing on January 8, 2008; and



  (b)  
Agrees to reimburse Westwood One (subject to Westwood One’s compliance with the
Management Agreement) for all costs and expenses incurred by Westwood One under
the Employment Agreement (for the following periods) until the earlier of
(i) the expiration of the term of the Management Agreement, and (ii) the closing
of the transactions set forth in the Master Agreement between CBS Radio and
Westwood One executed on October 2, 2007 (such earlier date to be referred to as
the “Termination Date”). Notwithstanding the foregoing, CBS Radio shall not be
required to reimburse Westwood One for (a) any contractual severance or
termination obligations under the Employment Agreement (and Westwood One will
indemnify, defend and hold CBS Radio harmless from the same) other than to the
extent that Beusse is terminated by Westwood One prior to the Termination Date
at the written request of CBS Radio, (b) any stock or equity related awards,
(c) any third party broker’s or finder’s fees in connection with Beusse’s
hiring, and (d) any travel and business expenses.

1

 

1



--------------------------------------------------------------------------------



 



2.  
The parties agree that pursuant to the Management Agreement and through the
Termination Date, Beusse shall take direction from and report to both (a) the
Board of Directors of Westwood One pursuant to the terms of the Employment
Agreement, and (b) the Chief Executive Officer of CBS Radio or his designee (the
“CBS Radio CEO”); provided, however, that if Beusse receives directions from
both Westwood One and the CBS Radio CEO that conflict with each other, Beusse
shall be obligated to follow the directions from Westwood One and not those of
the CBS Radio CEO. Furthermore, CBS Radio will have no responsibility for any
matter where Beusse has followed the direction of the Board of Directors of
Westwood One in such conflict scenario and Westwood One will indemnify, defend
and hold CBS Radio harmless for any loss resulting from such matter. Any failure
by Beusse to follow the conflicting directions of the CBS Radio CEO will not
provide a basis for Westwood One to terminate Beusse for a “Cause Event” (as
defined in the Employment Agreement), although the parties acknowledge that
nothing herein shall prohibit CBS Radio from requesting Westwood One to
terminate Beusse at any time through the Termination Date in accordance with the
Management Agreement. Beusse and Westwood One agree that to the extent
necessary, this paragraph 2 shall constitute an amendment to the Employment
Agreement, and all other terms and conditions of the Employment Agreement are
hereby ratified and confirmed and will remain in full force and effect. The
parties agree that prior to the Termination Date, there will be no amendment to
the Employment Agreement without the written approval of all three parties to
this Agreement.



3.  
Westwood One, by and through its Board of Directors, agrees and acknowledges
that paragraphs 1 and 2 above are consistent with and in compliance with CBS
Radio’s responsibilities and duties under the Management Agreement and that
Sections 1.8, 1.9 and 1.10 of the Management Agreement shall fully apply to
Beusse in the same manner as if Beusse were an employee of CBS Radio. Westwood
One and CBS Radio agree that to the extent necessary, this Agreement shall
constitute an amendment to the Management Agreement and all other terms and
conditions of the Management Agreement are hereby ratified and confirmed and
will remain in full force and effect.



4.  
Beusse agrees that in consideration for CBS Radio’s consent to this Agreement,
CBS Radio shall be entitled to and Beusse hereby grants to CBS Radio the
following rights under the Employment Agreement:



  (a)  
Protection of CBS Radio’s Confidential Information (as defined in the Employment
Agreement) to the same extent as applicable to Westwood One pursuant to
Section 9 of the Employment Agreement;



  (b)  
Copies of all notices from or to Beusse pursuant to Section 17 of the Employment
Agreement at the CBS Radio address found below;



  (c)  
The provisions of Sections 21 and 22 of the Employment Agreement; and



  (d)  
The benefits of the Release (found as Exhibit A to the Employment Agreement), to
the same extent granted to Westwood One.

2

 

2



--------------------------------------------------------------------------------



 



5.  
Governing Law; Entire Agreement. This Agreement shall be governed in all
respects, whether as to its validity, construction, capacity, performance, or
otherwise, by the laws of the State of New York, without regard to its
principles of conflict of laws. This Agreement constitutes the entire agreement
among the parties hereto with respect to the subject matter hereof, and
supersedes any and all prior agreements or understandings among the parties
hereto with respect to the subject matter hereof, whether written or oral.



6.  
Successors and Assigns. This Agreement is binding upon, and shall inure to the
benefit of, the parties hereto and their respective successors and assigns.

[End of text – signature page follows]

3

 

3



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

CBS RADIO INC.

By: /s/ Louis J. Briskman                                                 

Name: Louis J. Briskman                                                  

Title: V.P.                                                  
                          



  Address:   Attn: General Counsel
CBS Corporation
51 West 52 Street
New York, NY 10019-6188

WESTWOOD ONE, INC.

By: /s/ David Hillman                                                       

Name: David Hillman                                                        

Title: CAO & General Counsel                                        


/s/ Thomas F.X. Beusse                                                   
Thomas F.X. Beusse



4

 

4



--------------------------------------------------------------------------------



 



EXHIBIT A

EMPLOYMENT AGREEMENT

[Intentionally omitted.]

A-1

 

5